PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/636,659
Filing Date: 5 Feb 2020
Appellant(s): Applied Materials, Inc.



__________________
Chad M. Doubherty
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 04/06/2022.
(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 11/12/2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

The following ground(s) of rejection are applicable to the appealed claims.

Claims 6-8 and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 recites “the gas distribution holes in the first surface region having a first flow profile and the gas distribution holes in the second surface region having a second flow profile, the second flow profile different than the first flow profile”, it is not clear what “profile” means. Is its cross section of the shape (side view)? A distribution of the holes (bottom view)? If the latter, does density variation/difference count? Or hole size or shape difference count?
Claim 6 will be examined inclusive all of the above interpretations.

Dependent claims 7-8 and 19 are also rejected under USC 112(b) at least due to dependency to rejected claim 6.

Claims 1, 3-4, 16-18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Romeroet al. (US 20130164948, hereafter ‘948), in view of Leeser et al. (US 20130334344, hereafter ‘344).
‘948 teaches some limitations of:
Claim 1: FIG. 4 is a partial cross-sectional view of a chamber 400 showing another example of a substrate support 402 and injector assembly 404 ([0039]), In the exemplary embodiment the injector assembly 404 is comprised of a showerhead injector and is positioned above the substrate 406 … a bottom surface 414 of the injector assembly 404 ([0040]), In one example, the center of the bottom surface 414 is black anodize, and the peripheral edge of the bottom surface 414 is plated with nickel ([0047], last sentence, the claimed “A face plate, comprising: a body having a first surface region  and a second surface region surrounding the first surface region, the first surface region having a first emissivity and the second surface region having a second emissivity, the second emissivity different than the first emissivity; a first plurality of holes formed through the face plate in the first surface region; and a second plurality of holes formed through the face plate in the second surface region”, showerhead with holes all over would have a plurality of holes in both regions, or obvious to have holes in both regions).

‘948 does not teach the other limitations of:
Claim 1: the first surface region recessed relative to the second surface region.
Claim 3: wherein the first surface region has a first thickness and the second surface region has a second thickness different than the first thickness.
Claim 4: wherein the first plurality of holes are disposed in the first surface region in a first density and the second plurality of holes are disposed in the second surface region in a second density, the second density being different than the first density.
Claim 17: wherein the first density is higher than the second density.
Claim 18: wherein the first density is lower than the second density.
Claim 21: wherein the first surface region has a radius of approximately 20% to 40% of the radius of the second surface region.  

‘344 is an analogous art in the field of CONTOURED SHOWERHEAD FOR IMPROVED PLASMA SHAPING AND CONTROL (title, same as ‘948 which including plasma [0037]). ‘344 teaches that the present techniques may be used to re-design a traditional flat-faceplate showerhead to produce lesser amounts of non-uniformity ([0063]), FIG. 10B depicts the cross-sectional side view of the example showerhead of FIG. 10A but scaled by 600% along one axis. Also visible in FIG. 10B are two reference planes. First reference plane 1024 corresponds to the reference plane coincident with the inner flat portion of the contoured faceplate 1008 ([0037]. Fig. 10B shows the central recess is about 40% of the total faceplate radius). ‘344 also teaches that the faceplate may have a large number of through-holes distributed across it ([0002], last sentence), while through-holes 110 are shown in FIGS. 1A-1C, similar through-holes may not be shown in other Figures in this application for clarity. In practice, the faceplates of showerheads shown in the Figures of this application may be modified to have patterns of through-holes as needed in order to convey process gases from the interior volume of the showerhead to the substrate processing area. These patterns may result in a substantially uniform distribution of holes across the showerhead faceplate, or may result in various densities of holes across the faceplate ([0048], last three sentences). 

Before the effective filing dates of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have changed the shape of the injector assembly 404 of ‘948 (maintaining the anodized center of the bottom surface 414) to the contoured shape showerhead in Fig. 10B of ‘344 (with a center recess about 40% radius of faceplate, the limitations of claims 2-3 and 21), and to have varied the densities of holes across the faceplate (the limitation of claims 4 and 17-18), as taught by ‘344, for the purpose of lesser non-uniformity, as taught by ‘344 ([0063]). Note adjust hole density may result either higher or lower density at center, depending on the need.

‘948 further teaches the limitations of:
Claim 16: where the inner zone has a high emissivity relative to the outer zone which has a low emissivity ([0045], 3rd sentence, the claimed “wherein the first emissivity is higher than the second emissivity“).
Claims 5, and alternatively 4 and 18, are rejected under 35 U.S.C. 103 as being unpatentable over ‘948 and ‘344, as being applied to claim 1 rejection above, further in view of New et al. (US 20120108066, hereafter ‘066).
 The combination of ‘948 and ‘344 does not teach the limitations of:
Claim 5: wherein the first plurality of holes have a first diameter and the second plurality of holes have a second diameter, the second diameter being different than the first diameter.
	
‘066 is an analogous art in the field of PECVD SHOWERHEAD CONFIGURATION (title) A dielectric deposition tool for forming a silicon dioxide layer on a wafer with a TEOS showerhead which delivers a flow rate per unit area from an edge band of the showerhead that is at least twice a flow rate per unit area from a central region of the showerhead (abstract). ‘066 teaches that an average diameter of the edge TEOS delivery apertures 2006 is between 45 and 60 percent larger than an average diameter of the central TEOS delivery apertures 2008 (Fig. 2, [0021]), FIG. 3 is a plan view of a portion of a TEOS delivery showerhead formed according to another embodiment. The showerhead 3000 includes an edge band 3002 and a central region 3004 as described in reference to FIG. 1A. The showerhead 3000 includes a set of edge TEOS delivery apertures 3006 in the edge band 3002, and a set of central TEOS delivery apertures 3008 in the central region 3004. In the instant embodiment, the edge TEOS delivery apertures 3006 are substantially circular and substantially equal in size to each other, and the central TEOS delivery apertures 3008 are substantially circular and substantially equal in size to each other and to the edge TEOS delivery apertures 3006. In the instant embodiment, an area density of the edge TEOS delivery apertures 3006 is at least twice an area density of the central TEOS delivery apertures 3008 ([0022]), for the purpose of to have a compressive stress in a desired range ([0003], last sentence).

Before the effective filing dates of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have changed the hole diameter or density from the central region to be smaller or less dense than the edge region, as taught by ‘066, to the injector assembly 404 of ‘948, for the purpose of to have a compressive stress in a desired range, as taught by ‘066 ([0003], last sentence).

Therefore, ‘066 also teaches the limitations of:
Claim 4: wherein the first plurality of holes are disposed in the first surface region in a first density and the second plurality of holes are disposed in the second surface region in a second density, the second density being different than the first density.
Claim 18: wherein the first density is lower than the second density.
Claims 6 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over ‘948, in view of ‘066, or being unpatentable over ‘066 in view of ‘948.
Firstly, ‘948 as primary reference:
‘948 teaches some limitations of:
Claim 6: In the exemplary embodiment the injector assembly 404 is comprised of a showerhead injector and is positioned above the substrate 406 … a bottom surface 414 of the injector assembly 404 ([0040]), In one example, the center of the bottom surface 414 is black anodize, and the peripheral edge of the bottom surface 414 is plated with nickel ([0047], the claimed “A blocker plate, comprising: a body having a first surface region and a second surface region surrounding the first surface region, the first surface region having a first emissivity and the second surface region having a second emissivity, the second emissivity different than the first emissivity”, see claim interpretation above for “blocker plate” based on BRI).

	‘948 is silent on hole distribution of the injector assembly 404. ‘948 does not teach the other limitations of:
	Claim 6: a plurality of gas distribution holes formed through the blocker plate in the first surface region and the second surface region, the gas distribution holes in the first surface region having a first density, the gas distribution holes in the second surface region having a second density, the second density different than the first density, the gas distribution holes in the first surface region having a first flow profile and the gas distribution holes in the second surface region having a second flow profile, the second flow profile different than the first flow profile.

‘066 is an analogous art as discussed above.

Before the effective filing dates of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have adopted the hole diameter and/or density from the central region to be smaller or less dense than the edge region, as taught by ‘066, to the injector assembly 404 of ‘948, for the purpose of to have a compressive stress in a desired range ([0003], last sentence). See also 112 rejection above for “flow profile”.

Secondly, ‘066 as primary reference:
‘066 teaches some limitations of:
Claim 6: An interior region of the showerhead 1004 connected to the input port 1006, which may contain diffuser baffles 1010, distributes the TEOS gas through the showerhead 1004. A bottom plate 1012 of the showerhead 1004 (Fig. 1, [0017], 11th and 12th sentences, either the diffuser baffle 1010 and bottom plate 1012 read into the claimed “A blocker plate, comprising”):
an average diameter of the edge TEOS delivery apertures 2006 is between 45 and 60 percent larger than an average diameter of the central TEOS delivery apertures 2008 (Fig. 2, [0021]), FIG. 3 is a plan view of a portion of a TEOS delivery showerhead formed according to another embodiment. The showerhead 3000 includes an edge band 3002 and a central region 3004 as described in reference to FIG. 1A. The showerhead 3000 includes a set of edge TEOS delivery apertures 3006 in the edge band 3002, and a set of central TEOS delivery apertures 3008 in the central region 3004. In the instant embodiment, the edge TEOS delivery apertures 3006 are substantially circular and substantially equal in size to each other, and the central TEOS delivery apertures 3008 are substantially circular and substantially equal in size to each other and to the edge TEOS delivery apertures 3006. In the instant embodiment, an area density of the edge TEOS delivery apertures 3006 is at least twice an area density of the central TEOS delivery apertures 3008 ([0022], the claimed “a plurality of gas distribution holes formed through the blocker plate in the first surface region and the second surface region, the gas distribution holes in the first surface region having a first density, the gas distribution holes in the second surface region having a second density, the second density different than the first density, the gas distribution holes in the first surface region having a first flow profile and the gas distribution holes in the second surface region having a second flow profile, the second flow profile different than the first flow profile”).

	‘066 does not teach the other limitations of:
	Claim 9: a body having a first surface region and a second surface region surrounding the first surface region, the first surface region having a first emissivity and the second surface region having a second emissivity, the second emissivity different than the first emissivity.

‘948 is an analogous art in the field of semiconductor processing ([0001]), METHODS FOR IMPROVING WAFER TEMPERATURE UNIFORMITY (title). ‘948 teaches that control of the reflected energy from the showerhead is achieved by a variety of means, including changing the emissivity of the showerhead, creating different zones of emissivity of the showerhead (abstract), FIG. 4 is a partial cross-sectional view of a chamber 400 showing another example of a substrate support 402 and injector assembly 404 ([0039]), In the exemplary embodiment the injector assembly 404 is comprised of a showerhead injector and is positioned above the substrate 406 … a bottom surface 414 of the injector assembly 404 ([0040]), In one example, the center of the bottom surface 414 is black anodize, and the peripheral edge of the bottom surface 414 is plated with nickel ([0047], last sentence).

Before the effective filing dates of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have adopted different zone of emissivity of the showerhead, as taught by ‘948, to the diffuser baffle 1010 and/or bottom plate 1012 of ‘066, for the purpose of wafer temperature uniformity, as taught by ‘948 (title).

‘948 further teaches the limitations of:
Claim 19: where the inner zone has a high emissivity relative to the outer zone which has a low emissivity ([0045], 3rd sentence, the claimed “wherein the first emissivity is higher than the second emissivity”).
Claims 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over ‘948 and ‘066, as being applied to claim 6 rejection above, further in view of ‘344.
‘066 further teaches some limitations of:
Claim 7: an average diameter of the edge TEOS delivery apertures 2006 is between 45 and 60 percent larger than an average diameter of the central TEOS delivery apertures 2008 (Fig. 2, [0021]), FIG. 3 is a plan view of a portion of a TEOS delivery showerhead formed according to another embodiment. The showerhead 3000 includes an edge band 3002 and a central region 3004 as described in reference to FIG. 1A. The showerhead 3000 includes a set of edge TEOS delivery apertures 3006 in the edge band 3002, and a set of central TEOS delivery apertures 3008 in the central region 3004. In the instant embodiment, the edge TEOS delivery apertures 3006 are substantially circular and substantially equal in size to each other, and the central TEOS delivery apertures 3008 are substantially circular and substantially equal in size to each other and to the edge TEOS delivery apertures 3006. In the instant embodiment, an area density of the edge TEOS delivery apertures 3006 is at least twice an area density of the central TEOS delivery apertures 3008 ([0022], the claimed “wherein the gas distribution holes in the first surface region have a first diameter and the gas distribution holes in the second surface region have a second diameter, the second diameter different than the first diameter”).

The combination of ‘948 and ‘066 does not teach the limitations of:
Claim 7: and wherein the first surface region is recessed relative to the second surface region.
Claim 8: wherein the first surface region of the blocker plate has a first thickness, and the second surface region of the blocker plate has a second thickness, the second thickness different than the first thickness.
	
‘344 is an analogous art as discussed above.

Before the effective filing dates of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have changed the shape of the injector assembly 404 of ‘948 (maintaining the anodized center of the bottom surface 414) to the contoured shape showerhead in Fig. 10 of ‘344 (with a center recess, the limitations of claims 2-3), as taught by ‘344, and then combined with ‘066, for the purpose of lesser non-uniformity, as taught by ‘344 ([0063]).
 
Claims 9, 11, 20, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over ‘344, in view of Gussefeld et al. (US 4134425, hereafter ‘425) and ‘948.
 ‘344 teaches some limitations of:
Claim 9: Semiconductor processing chamber showerheads with contoured faceplates, as well as techniques for producing such faceplates, are provided. Data describing deposition rate as a function of gap distance between a reference showerhead faceplate and a reference substrate may be obtained, as well as data describing deposition rate as a function of location on the substrate when the reference showerhead and the reference substrate are in a fixed arrangement with respect to each other. The two data sets may be used to determine offsets from a reference plane associated with the faceplate that determine a contour profile to be used with the faceplate (abstract, the claimed “An apparatus for depositing a film on a substrate, comprising”):
FIG. 3 depicts a high-level view of a traditional showerhead 300 positioned above a substrate 330 supported on substrate support 328 in a semiconductor processing chamber 336 ([0055], 4th last sentence, the claimed “a chamber body and a chamber lid defining a process volume therein” and as shown in Fig. 3),
A capacitively-coupled plasma 334 has been formed between the traditional showerhead 300 and the substrate support 328 ([0055], 3rd last sentence, the claimed “a substrate support disposed in the process volume”);
Also visible in FIGS. 9A and 9B are stem 902, baffle 916, ([0073], Fig. 10 also shows baffle 1016, the claimed “a blocker plate disposed in the process volume opposite the substrate support”), 
It should be noted that there are multiple through-holes 910 visible in the contoured faceplate 908. These through-holes 910 may appear to be non-uniformly distributed across the contoured faceplate 908, but this is an artifact of the section plane used. In practice, the through-holes 910 are relatively uniformly distributed for this particular contoured showerhead 901 ([0072], last two sentences), FIG. 10A depicts a cross-sectional side view of an example of another contoured showerhead. In this example, the contouring in question occurs in the interior region of contoured showerhead 1001, and is clearly visible in the section view shown ([0077], description of Figs. 9A-B applicable to Figs. 10A-B, i.e. showerhead 1001 also has through-holes), FIG. 10B depicts the cross-sectional side view of the example showerhead of FIG. 10A but scaled by 600% along one axis. Also visible in FIG. 10B are two reference planes. First reference plane 1024 corresponds to the reference plane coincident with the inner flat portion of the contoured faceplate 1008 ([0078], the claimed “a face plate having a plurality of holes formed therethrough, the face plate disposed in the process volume between the blocker plate and the substrate support, the face plate at least partially defining a volume between the face plate and the blocker plate, the face plate having a first surface region and a second surface region surrounding the first surface region, the first surface region recessed relative to the second surface region” and as shown in Figs. 10A-B).

	‘334 does not teach the other limitations of:
	Claim 9: (9A) the blocker plate having a plurality of holes formed therethrough;
(9B) (a face plate having a plurality of holes formed therethrough, the face plate disposed in the process volume between the blocker plate and the substrate support, the face plate at least partially defining a volume between the face plate and the blocker plate, the face plate having a first surface region) with a first emissivity (and a second surfacePage 7 Reply to Office Action of September 2, 2021region) with a second emissivity (surrounding the first surface region, the first surface region recessed relative to the second surface region) and the second emissivity different than the first emissivity.  
Claim 20: wherein the first emissivity is higher than the second emissivity.

‘425 is an analogous art in the field of Device For Distributing Flowing Media Over A Flow Cross Section (title), Devices of the above type are required, for example, in installations for chemical processes, where in a chamber filled with packing, the packing is to be brought into contact with a gaseous or liquid medium as uniformly as possible (col. 1, lines 15-19). ‘425 teaches that the device comprises a circular distributor plate 4 and a cover plate 5 disposed above the plate 4 … The distributor plate 4 has circular openings 7 which are situated on four concentric circles 6 and the diameters of which become increasingly larger from the center outward (Fig. 1, col. 3, lines 62-68), The cover plate 5 comprises a central circular disk 8 and three rings 9, 10 and 11 which surround and are concentric with the disk 8. The latter disk and rings 9, 10 and 11 are arranged so as to be rotatable relative to the distributor plate 4 about a common axis of rotation 12. Moreover, the disk and the rings are provided with passages 13, 14, 15 and 16, which match the openings 7 in the distributor plate in such a manner that they come into exact coincidence with the former if the circular disk 8 and the rings 9, 10 and 11 are appropriately positioned (col. 4, lines 7-17), the distributor plate 4 rests, via spacers 19, on a ceramic plate 21 which includes passage canals 20. The ceramic plate 20, in turn, rests on a snap ring 22 arranged at the end of the flared-out end 3 of the guide tube 1. The ceramic plate 21 brings about the ultimate distribution of the emanating media flow (col. 5, lines 29-34).

Before the effective filing dates of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have replaced the baffle plate 1016 in Fig. 10 of ‘344 with distributor plate 4 (optionally with cover plate 5) of ‘425, for the purpose of distribution uniformity, as taught by ‘425 (col. 1, line 18).

‘948 is an analogous art as discussed above. ‘948 also teaches that where the inner zone has a high emissivity relative to the outer zone which has a low emissivity ([0045], 3rd sentence).

Before the effective filing dates of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have adopted inner zone of emissivity of the showerhead having higher emissivity than the outer zone, as taught by ‘948, to the contoured faceplate 1008 of ‘344, and then combined with ‘425, for the purpose of wafer temperature uniformity, as taught by ‘948 (title).

	‘344 also teaches the limitations of:
	Claim 11: Figs. 10A-B shows the contoured faceplate 1008 has a thinner center region, the claimed “wherein the first surface region has a first thickness and the second surface region has a second thickness, the second thickness different than the first thickness”.
Claim 22: Fig. 10B shows the claimed “wherein the first surface region has a radius of approximately 20% to 40% of the radius of the second surface region”. 

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over ‘344, ‘425, and ‘948, as being applied to claim 9 rejection above, further in view of ‘066.
 ‘344 teaches some limitations of:
Claim 12: that while through-holes 110 are shown in FIGS. 1A-1C, similar through-holes may not be shown in other Figures in this application for clarity. In practice, the faceplates of showerheads shown in the Figures of this application may be modified to have patterns of through-holes as needed in order to convey process gases from the interior volume of the showerhead to the substrate processing area. These patterns may result in a substantially uniform distribution of holes across the showerhead faceplate, or may result in various densities of holes across the faceplate ([0048], last three sentences, the claimed “wherein the face plate further comprises: a first plurality of gas distribution holes formed through the first surface region, the first plurality of gas distribution holes having a first density, each of the first plurality of gas distribution holes having a first diameter; and a second plurality of gas distribution holes formed through the second surface region, the second plurality of gas distribution holes having a second density, the second density different than the first density, each of the second plurality of gas distribution holes having a second diameter”).

The combination of ‘344, ‘425, and ‘948 does not teach the limitations of:
	Claim 12: the second diameter different than the first diameter.

‘066 is an analogous art as discussed above. In short, ‘066 teaches difference in both density and diameter between the central region 3004 and edge band 3002 (see also Fig. 4).

Before the effective filing dates of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have adopted the hole diameter and/or density from the central region to be smaller or less dense than the edge region, as taught by ‘066, to the contoured faceplate 1008 of ‘344, for the purpose of to have a compressive stress in a desired range ([0003], last sentence). 
Claims 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over ‘344, ‘425, and ‘948, as being applied to claim 9 rejection above, further in view of Maruyama et al. (US 6001175, hereafter ‘175).
‘344 further teaches some limitations of:
Claim 13: Fig. 3 shows a shaft below the substrate support 328 (the claimed “a shaft of the substrate support”).

The combination of ‘344, ‘425, and ‘948 does not teach the limitations of:
	Claim 13: further comprising: a radiation shield having a plurality of holes formed therethrough, the radiation shield disposed in the process volume opposite the face plate such that the substrate support is between the face plate and the radiation shield, the radiation shield disposed around (a shaft of the substrate support”.

‘175 is an analogous art in the field of apparatus, in which a substrate or wafer is induction-heated directly or indirectly by using a high-frequency coil having gas blowout ports arranged so as to face a surface of the substrate in a reaction chamber under the condition of reduced or ordinary pressure and, at the same time, a reactive gas or a raw gas is supplied through the gas blowout ports so as to chemically etch the surface of the substrate or wafer (col. 1, lines 9-18), Chemical Vapor Deposition (col. 1, line 29). ‘175 teaches that the susceptor 9 is supported by a jig of quartz ... As an example, the reflection plate 14-1 is disposed so that the reflection plate 14-1 cooperates with the gold-plated coil surface 1-1 to prevent the loss of energy caused by heat radiation of the substrate and of the heating element (save energy) and to retain the evenness of the temperature distribution in the substrate wafer (col. 9, line 66 to col. 10, line 13, Fig. 1 shows the reflection plate 14-1 is around the shaft of the support 11), 14-2, holes for the gas passage (col. 9, lines 19-20).

Before the effective filing dates of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have added a reflection plate 14-1 with gas passages 14-2 of ‘175 around the shaft and below the substrate support 328 of ‘344, for the purpose of even temperature distribution, as taught by ‘175 (col. 10, lines 12-13).

	‘175 does not explicitly teach the limitations of:
	Claim 14: wherein the plurality of holes in the radiation shield are arranged in a first circumferential pattern, a second circumferential pattern, and a third circumferential pattern, the first circumferential pattern and second circumferential pattern having a first density of holes and the third circumferential pattern having a second density of holes, the first circumferential pattern, second circumferential pattern, and third circumferential pattern each formed around a common axis of the radiation shield.

	‘175’s purpose of the reflection plate 14-1 is to retain the evenness of the temperature distribution in the substrate wafer. ‘344 clearly teaches the issue with deposition rate as a function of radial distance (See Fig. 2 and other examples throughout ‘344). Therefore, the holes should be in annular/circumferential patterns.

Before the effective filing dates of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have arranged the holes with annular patterns with hole size chosen based on the deposition thickness correction needed.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over ‘344, ‘425, ‘048, and ‘175, as being applied to claim 13 rejection above, further in view of Thomas et al. (US 5133284, hereafter ‘284).
The combination of ‘344, ‘425, ‘948, and ‘175 does not teach the limitations of:
	Claim 15: wherein the shaft comprises a plurality of holes formed therethrough at an upper end of the shaft adjacent to the substrate support for flowing a gas in a radial direction.

‘284 is an analogous art in the field of Gas-based Backside Protection During Substrate Processing (title), A suitable inert thermal gas such as argon is introduced onto the backside of wafers being processed in a CVD reactor during the deposition … to avoid deposition of material on the backside of the wafers being processed (abstract). ‘284 teaches that backside gas introduced into the shaft 230 is conveyed to bores in the support block 206, which distribute the backside gas to the tubes 202a-202f (Fig. 6, col. 6, lines 65-67, Fig. 6 shows back side gas bores toward radial direction below the platens 214a-214f).

Before the effective filing dates of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have added back side gas bores, as taught by ‘284, to the shaft of the support 11 of ‘344, for the purpose of avoid deposition of material on the backside of the wafers being processed, as taught by ‘284 (abstract).

(2) Response to Argument
The examiner considers the critical issue is whether the features on the claimed face plate from the references has to be aligned to read into the claimed limitations. In other words, does the claim has to be narrowly interpreted as shown in Appellants’ Fig. 4A? At the end of this discussion, the examiner provides further rationale that even if the claim is amended to narrow down to Fig. 4A, this subject is rejectable. 

Before addressing Appellants’ argument, the examiner notices Appellants failed to address 112(b) rejection of claims 6-8 and 19.

	1.	In regarding to claims 1, 3-4, 16-18, and 20 rejection over Romero ‘948 and Leeser ‘344, Appellants argue that A) ‘948’s different zones of emissivity to compensate for temperature non-uniformities and ‘344’s faceplate may be contoured to provide a more uniform plasma density, therefore, the combination is unreasonable, see the bottom of page 8 to line 7 of page 9, B) even if combined, no evidence that the emissivity zones (of ‘948) would align with the recessed region (of ‘344) or line up precisely as claimed, see lines 7-8 and middle paragraph of page 9.

	For argument 1.A), ‘948’ compensation for temperature non-uniformity is for the purpose of deposition uniformity, as ‘948 states:
	Under combinatorial processing operations the processing conditions at different regions can be controlled independently. Consequently, process material amounts, reactant species, processing temperatures, processing times, processing pressures, processing flow rates, processing powers, processing reagent compositions, the rates at which the reactions are quenched, deposition order of process materials, process sequence steps, hardware details, etc., can be varied from region to region on the substrate ([0035]), and
	As mentioned above, within a region, the process conditions are substantially uniform, in contrast to gradient processing techniques which rely on the inherent non-uniformity of the material deposition ([0036]).

	‘948 also includes plasma enhanced or assisted CVD or ALD chambers ([0037]).

	‘344 teaches control process gas flow rates ([0108]) either by hole distribution (see Figs. 9A-D) and varying hole densities ([0048], last three sentences), or by the length of the hole (Fig. 10B), for the purpose of more uniform deposition ([0071], 3rd sentence). Tightly fit the teaching of ‘948’s call for combination of controlling processing temperatures and flow rates at different regions to control the deposition thickness uniformity, as ‘948’s emissivity is to control temperature at two different regions and the recess of ‘344 is to control flow rate of the processing gas. 

For argument 1.B), the most critical issue of this appeal, Appellants clearly interpret claim 1 as narrowly shown in Fig. 4A. However, claim 1 recites:
“A face plate, comprising: 
a body having a first surface region and a second surface region surrounding the first surface region, the first surface region recessed relative to the second surface region, the first surface region having a first emissivity and the second surface region having a second emissivity, the second emissivity different than the first emissivity …”, nowhere in claim 1 states or requires “align” or “line up” of the emissivity and recess region. 

In claim 1, the face plate may includes two or more regions. Furthermore, each region may have one or more emissivity, as long as one of the emissivity in a first region is different than one of the emissivity in a second region, the claim requirement is met.

For example, when the center region of ‘948 is smaller than the center region of ‘344, the first/inner surface region of the combination would have two emissivities, the emissivity in the center region of ‘948 would have a different (higher) emissivity than the second/outer surface region of ‘344, see illustration below.



    PNG
    media_image2.png
    241
    968
    media_image2.png
    Greyscale
[AltContent: arrow][AltContent: textbox (Black anodized 
center region of ‘948)][AltContent: arrow][AltContent: textbox (1st surface 
region)][AltContent: textbox (2nd surface 
region)][AltContent: arrow][AltContent: arrow][AltContent: textbox (A 1st emissivity of 
1st surface region 
> 
A 2nd emissivity of 
2nd surface region)][AltContent: arrow][AltContent: textbox (A second emissivity of 
1st surface region )]










 




Following the same example of when the center region of ‘948 is smaller than the center region of ‘344, an alternative interpretation is that, the misaligned regions  creates three surface regions. A first surface region is ‘948’s first/center surface region which has a uniform emissivity within the first surface region and it is at the center of the  recessed center of ‘344, an intermediate surface region (or a third surface region) with the low emissivity of ‘948’s is the overlap of the outer region of ‘948 and the recess region of ‘355 (at periphery of the recessed center of ‘344), and a second surface region which has a uniform emissivity at the outer region of the ‘344. See illustration below.


    PNG
    media_image2.png
    241
    968
    media_image2.png
    Greyscale
[AltContent: arrow][AltContent: textbox (Black anodized 
center region of ‘948)][AltContent: arrow][AltContent: textbox (1st surface 
region)][AltContent: textbox (2nd surface 
region)][AltContent: arrow][AltContent: arrow][AltContent: textbox (all emissivity of 
1st surface region 
> 
all emissivity of 
2nd surface region)][AltContent: arrow][AltContent: textbox (Intermediate
surface region )]















Similar claim interpretation can be applied to the case when the center high emissivity region of ‘948 is larger than the center recess region of ‘344.

	2.	In regarding to claims 6 and 19 rejection over Romero ‘948 and New ‘066, Appellants argue that A) ‘948’s different zones of emissivity to compensate for temperature non-uniformities and ‘066 discloses varying hole size or density such that the thickness profile to compensate for the subsequent CMP planarization process, as ‘066 is for varying thickness and ‘948 is providing uniform films, one would not motivate to combine, see the bridging paragraph between pages 11 and 12, B) there is no teach how the surface with different emissivities of ‘948 would align with the areas of differing hole density or size of ‘066, see the middle of page 12. 

	For argument 2.A) the subsequent processing is not part of the apparatus, it is an intended use of the apparatus. As discuss in 1.A) earlier, ‘948 state the combination of process temperature and gas flow rate at different regions to control the uniformity of the deposition. ‘066 teaches using hole density or hole size to control the flow rate at different regions, particularly edge aperture being larger than the center apertures (Fig. 2, [0021]). 

	Appellants argument that because ‘066 is used for subsequent CMP processing, the gas flow control by hole size and density distribution cannot be combined with ‘948 is clearly contrary to the fact that ‘344 also teaches hole density distribution ([0048], last three sentences), for the purpose of more uniform deposition ([0071], 3rd sentence). Clearly the hole size or density is to control flow rate at different region, to producing uniform film thickness or uneven film thickness for subsequent processing is a design choice for subsequence processing requirement.
	
	The examiner notices Appellants omit to mention that ‘948 if for providing uniform films in argument 1.A).

For argument 2.B), claim 6, similar to claim 1, the face plate may includes two or more regions. Furthermore, each region may have one or more emissivity, as long as one of the emissivity in a first region is different than one of the emissivity in a second region, the claim requirement is met. 

Furthermore, in claim 6, each region may have one or more hole densities. As long one of the hole density in a first region is different than one of the hole density in a second region, the claim requirement. 

Similar to the discussion and illustration shown in response to 1.B) above, the combination may include center regions with two different emissivity, or there is an intermediate region between the first surface region and the second surface region. Nowhere in claim 6 states or implies “align” of the emissivity and the hole distribution.
 
3. In regarding to claims 9, 11, 20, and 20 rejection over Leeser ‘344, Gussefeld ‘425, and Romero ‘948, Appellants argument is the same as item 1 above see the 3rd paragraph of page 14. This argument has already been addressed above.

Even if instant application has been amended to include that the center region for emissivity and recess is aligned and the face plate consists of two surface regions, the examiner contemplates the references are still valid for the following reasons: a) ‘948 teaches the processing flow rate and the processing temperature at different regions are result effective variable, it would have been obvious to try to vary these factors to optimize the deposition profile for a particular requirement of the system, b) there are limited choices for center region size, either the emissivity center region is larger, or smaller, or equal/align with the recess center region (or the hole size region), c) aligned two regions is easier to compensate effect against each other, i.e. the effect of the intermediate region needs not to be evaluated/optimized. 
	 
For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/KEATH T CHEN/Primary Examiner, Art Unit 1716                                                                                                                                                                                                        
Conferees:
/PARVIZ HASSANZADEH/Supervisory Patent Examiner, Art Unit 1716                                                                                                                                                                                                        
/Michele L Jacobson/Primary Examiner                                                                                                                                                                                                     
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.